Petition for divorce, with prayer for alimony, and for the custody of a minor child, of the parties. It was stipulated that the petitionee was worth the sum of §9000, above all indebtedness. Upon granting a divorce, and decreeing the custody of said child to the petitioner, it was ordered, that ten shares of stock in the Howard National Bank of Burlington, of the par value of one thousand dollars, standing in the name of the petitionee, be henceforth the property of the petitioner ; that the petitionee pay to the petitioner the sum of five hundred dollars within thirty days, and five hundred dollars every six months thereafter, until the sum of two thousand dollars of principal, besides said stock, be *553paid, with interest on each of said sums after thirty days; that the petitionee further pay for said child, to the trustee appointed for that purpose, the sum of five hundred dollars at the expiration of each year, until fifteen hundred dollars be paid, with interest on each of said sums, the_annual income thereof, and such part of the principal as shall, in the discretion of sard trustee, be proper, to be paid to the petitioner for her assistance in the support and education of said child until the age of majority, should she live so long; otherwise, to be expended by said trustee for the benefit of said child; that in case of the decease of said child before attaining majority, the balance of said fifteen hundred dollers then remaining, become the property of the petitioner, but to remain during her life in the possession and care of said trustee for her, the annual income thereof, and such part of the principal as shall, in the discretion of said trustee, be proper, to be paid to her for her assistance in her own support, and the balance thereof remaining at the time said child shall attain majority, to be at the disposal of said child ; and in case said child should not live so long, the balance thereof remaining at the decease of the petitioner, to be a part of her estate.